ORDER

PER CURIAM.
AND NOW, this 24th day of January, 2012, the Petition for Allowance of Appeal is hereby GRANTED, the order of the Superior Court VACATED, and the matter REMANDED to that court for consideration of the issue in light of Commonwealth v. Perry, 32 A.3d 232 (Pa.2011) (sentence can be overturned only if it results from manifest unreasonableness, partiality, bias, ill-will, or such lack of support so as to be clearly erroneous). Jurisdiction relinquished.
Justice SAYLOR files a Dissenting Statement.